Citation Nr: 0402518	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  03-23 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from September 1940 to July 
1945.  The veteran served in combat, and he was wounded in 
action. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision entered in September 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, denying the veteran's claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

The representative filed a motion with the Board in December 
2003 to advance his case on the docket, due to his advanced 
age.  The Board granted such motion later in December 2003 
and has since expedited the processing of the instant appeal.  


FINDING OF FACT

PTSD of the veteran is not shown in service or thereafter.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is noteworthy that, prior to the initiation of the 
veteran's claim for service connection for PTSD in May 2002, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), was signed into 
law.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and VA has issued 
regulations implementing the VCAA; specifically, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Here, the record reflects that the veteran has been fully 
apprised of the changes brought about by the VCAA, to include 
notice of what evidence is necessary to substantiate his 
claims and of the VA's obligation to obtain all relevant 
evidence in the custody of a Federal department or agency.  
Prior to entering the September 2002 rating decision that 
process was initiated by the RO through its May 2002 letter 
to the veteran.  Thereby, he was also advised that it was his 
responsibility to either send medical treatment records from 
his private physicians regarding treatment for his claimed 
PTSD, or provide properly executed releases so that VA could 
request the records for him.  Based on the foregoing, the 
duties to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence have 
been fulfilled.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, examination and 
treatment records compiled by VA sources have been obtained 
and/or received by the RO.  The veteran has not indicated 
that he has ever been treated by any private medical 
professional for PTSD and, as such, he has not executed any 
authorization to obtain pertinent private medical records.  

Questions are raised by the veteran as to the adequacy of a 
recent VA psychiatric examination; however, as there is no 
indication by way of competent medical or lay evidence of the 
existence of current PTSD disability of the veteran, further 
medical examination by VA in this matter was not legally 
required.  See 38 C.F.R. § 3.159(c)(4), (d).  As such, the 
deficiencies alleged by the veteran that the examination 
performed in June 2002 was not a "PTSD examination" and 
that there was no indication that the veteran's claims folder 
had been reviewed prior to the evaluation are rendered moot.  
It is nonetheless noted that the RO's request for the VA 
psychiatric examination in question set forth in capital 
letters that the veteran's claims folder was to be routed to 
the examiner.  Further, the examiner indicated in his June 
2002 report that the veteran's "medical record" had been 
reviewed, with notations as to a prior VA social and 
industrial survey and the absence of any documents of a 
specific psychiatric nature.  Moreover, the psychiatric 
examiner specifically addressed the question of the presence 
or absence of PTSD.  He concluded that there was no evidence 
of a full PTSD syndrome at present.  To that extent, as well, 
the alleged errors are found to be harmless, and, in any 
event, it is concluded that all duties involving the VA's 
duty to assist obligation have been fulfilled. 

Notwithstanding the holding of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, 345 F.3d 
1334 (2003) (invalidating the provisions of 38 C.F.R. 
§ 3.159(b)(1)) the Board finds that further efforts to assist 
the veteran are unnecessary pursuant to 38 C.F.R. § 3.159, 
because in the absence of a showing of current PTSD 
disability, there is no reasonable possibility that further 
assistance to the veteran would assist in substantiating his 
claim.  Moreover, recent changes to 38 U.S.C.A § 5103, 
retroactively effective from November 9, 2000, permit the 
Board to enter a decision on a claim before expiration of the 
one-year period.  See Veterans Benefits Act of 2003, P.L. 
108- __ , Section 701 (H.R. 2297, December 16, 2003).  
Therefore, in light of the circumstances of this particular 
case, the need to remand to the RO to facilitate further 
assistance to the veteran under the VCAA is obviated.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110.  

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

It is the veteran's primary contention that he suffers from 
PTSD as a result of in-service combat experiences in the 
Pacific Theatre of Operations.  He describes the loss of many 
friends who served with him in battles during World War II 
and his recollections of battle events.  He likewise notes 
the increasing death rate of those fellow servicemen who 
returned with him to civilian life.  Objections are raised as 
to the weight placed upon his advancing age and deteriorating 
health by VA examiners, as opposed to the status of his 
mental health, in evaluating the presence or absence of PTSD.  

Service department records indicate that the veteran served 
during World War II, with involvement in battles or campaigns 
in the Central Pacific, Guadalcanal, Luzon, and the Northern 
Solomons.  As a result of such service, the veteran received 
the Combat Infantryman's Badge and the Purple Heart Medal, 
among other decorations and citations.  That notwithstanding, 
the undersigned does not herein reach the question of the 
veteran's involvement in combat with the enemy or the 
resultant applicability of 38 U.S.C.A. § 1154 (West 2002).  
This is so because medical data developed in service and 
thereafter fail to identify any diagnosis of PTSD by a 
medical professional.  While a variety of other psychiatric 
diagnoses are shown during postservice years, beginning in 
2002, no medical professional has offered any finding or 
opinion that the veteran suffers from symptoms or 
manifestations as to warrant entry of a diagnosis of PTSD.  
Only the veteran himself offers a diagnosis of PTSD.  The 
record does not, however, indicate that he has the necessary 
medical training or background to be qualified to offer an 
opinion as to either a diagnosis or the etiology of his 
claimed PTSD.  Hence, his statements to that effect are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In the case at hand, there is no diagnosis of PTSD by any 
examining or treating medical professional meeting the 
appropriate diagnostic criteria set forth in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  Hence, the provisions of 
38 C.F.R. § 3.304(f) have not been met, and service 
connection for PTSD must be denied. 

Given that a preponderance of the evidence is against the 
veteran's claim, application of the benefit-of-the-doubt rule 
is not in order in this instance.  



ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



